DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/931,902 filed on 7/17/2020.
The examiner notes the IDS filed on 7/17/2020 has been considered.

Examiner's Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a networking device at an edge of a network enrolls with a controller that supervises operation of the networking device. The networking device sends a publication request to a cloud-based messaging service. The networking device provides, to the cloud-based messaging service, identification information that indicates the controller that supervises operation of the networking device. The networking device receives, from the cloud-based messaging service, authorization to publish messages to the cloud-based messaging service. The cloud-based messaging service uses the identification information to confirm an identity of the networking device with the controller that supervises operation of the networking device. The networking device sends, after receiving authorization to publish messages to the cloud-based messaging service, a message for publication to the cloud-based messaging service. The message comprises data sourced from an endpoint in the network.



The closest prior art, are McCready et al. (US 2019/0230063 A1), Schmidt (US 2020/0021586 A1), Hasegawa et al. (US 2021/0192183 A1) and Ali et al. (US 2021/0109735 A1) in which, McCready disclose enrollment of gateway enrollment for Internet-of-Things (IoT) device management. In one example, enrollment credentials are generated that permit functionality limited to enrollment operations. A request to enroll a gateway with the management service is received. The request includes the enrollment credentials, and is received from the gateway. Gateway credentials are generated for authentication of the gateway with the management service. The gateway credentials are transmitted to an application executed by the gateway without being provided to the user by the application. The gateway is authenticated with the management service using the gateway credentials; and in which Schmidt teaches an IoT system described herein combines device authentication and application-layer key establishment using facilities of IoT messaging protocols. The IoT system may include a Trust Broker, which acts as a registration point for devices, and an edge gateway, which manages communication between a given device and the trust broker (and IoT servers). The edge gateway may acquire a trusted role, such that it may be a secure intermediary for device-server messaging, and such that it can facilitate authentication of devices to services; and in which Hasegawa teaches the cloud server holds the main database for storing all the registration data that is handled in the present system, and the edge server that is arranged close to the sensor holds a sub-database for storing part of the registration data. The sub-database in the edge server stores only the registration data having a high probability of being verified in the edge server. In the case where the edge server verifies the detection data that has been acquired by the sensor with the registration data within the sub-database and determines that the registration data that matches the detection data does not exist within the sub-database, the configuration allows the detection data to be transmitted to the cloud server and requests the detection data to be verified with the registration data within the main database; and in which Ali teaches a networking-device-based HCI edge controller system includes a networking device coupled to a master controller system via a network, as well as locally to an HCI node system including HCI node(s). The networking device and the HCI node system are provided at an edge location in a network, and the networking device operates to identify HCI node components that are included in the HCI node(s) in the HCI node system, and retrieve respective software inventory information for each of the HCI node component in the HCI node(s). The networking device receives first updated software from the master controller system via the network, determines that the respective software inventory information for at least one of the HCI node components does not comply with the first updated software for those HCI node components and, in response, provides the first updated software on those HCI node components.

However, none of McCready et al. (US 2019/0230063 A1), Schmidt (US 2020/0021586 A1), Hasegawa et al. (US 2021/0192183 A1) and Ali et al. (US 2021/0109735 A1), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 10 and Claim 20.  For example, none of the cited prior art teaches or suggest the steps of Claim 1 and similarly Claim 10 and Claim 20: enrolling, by a networking device at an edge of a network, with a controller that supervises operation of the networking device; sending, by the networking device, a publication request to a cloud-based messaging service; providing, by the networking device and to the cloud-based messaging service, identification information that indicates the controller that supervises operation of the networking device; receiving, at the networking device and from the cloud-based messaging service, authorization to publish messages to the cloud-based messaging service, wherein the cloud-based messaging service uses the identification information to confirm an identity of the networking device with the controller that supervises operation of the networking device; and sending, by the networking device and after receiving authorization to publish messages to the cloud-based messaging service, a message for publication to the cloud- based messaging service, wherein the message comprises data sourced from an endpoint in the network.

Therefore, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439